DETAILED ACTION
Status of Application: Claims 1-6 are present for examination at this time.  
Claims 1-2 and 4-6 are rejected.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for foreign and/or domestic priority under 35 U.S.C. sections 119 and/or 120 is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) submitted on 12/9/2020 has/have been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The specific midamble recitations in combination with the independent claim were found to be outside the combinatory prior art. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over “Information transmission method and user equipment” WO2017193350A1 assigned to Huawei (“Huawei”).  Note: As the translation of the WO document at patents.google.com lacks paragraph numbers or line numbers, Examiner has reproduced the relative sections mapped to the claims below. 
With regard to Claim 1, Huawei discloses a transmission apparatus that transmits a signal to a plurality of communication apparatuses, the transmission apparatus comprising:	a signal processor, which in operation, generates a first signal addressed to a first communication apparatus whose relative speed to the transmission apparatus is less than a predetermined threshold, and a second signal addressed to a second communication apparatus whose relative speed to the transmission apparatus is equal to or greater than the predetermined threshold (Huawei where one frequency band has a minimum speed and another band used for a different UE has a maximum speed “The 3rd Generation Partnership Project (3GPP) is recommended to be based on the existing Device to Device (D2D) protocol when studying the Internet of Vehicles. However, the existing D2D protocol is based on the Long Term Evolution (LTE) uplink technology, and the mobile speed that can be supported at 2 GHz does not exceed 200 km/h. However, car networking applications require a maximum movement speed of up to 500 km/h in the intelligent traffic spectrum around 5.9 GHz. The maximum Doppler spread when the vehicle moves is proportional to the vehicle's mobile reliability and the frequency value used in vehicle communication. Therefore, the existing D2D protocol cannot meet the requirements of higher moving speed, especially the higher moving speed at higher frequencies.” );	and a radio transmitter, which in operation, transmits the first signal using a first frequency domain and the second signal using a second frequency domain in a first period (Huawei where the UEs are in different parts of the frequency band “As another example, the first resource set and the second resource set are different. The first resource set and the second resource set may be adjacent or not adjacent in the frequency domain. As shown in Figure 3(c), the first capital adjacent in the frequency domain The source set and the second resource set, and FIG. 3(d) shows the first resource set and the second resource set that are not adjacent in the frequency domain. Then, at this time, the first transmission resource may be determined from the first resource set, and the second transmission resource may be determined from the second resource set.”  Also “As another example, the first resource set and the second resource set are different. Then, the first transmission resource may be determined from the first resource subset of the first resource set, and the second transmission resource is determined from the second resource subset of the second resource set. Alternatively, the first transmission resource is determined from the first resource set, and the second transmission resource is determined from the second resource subset of the second resource set. Alternatively, the first transmission resource is determined from the first resource subset of the first resource set, and the second transmission resource is determined from the second resource set.”
Reasons to cross embodiments: As these variations are all in the same document it would have been obvious to one of ordinary skill (prior the earliest priority date in this application) in the art to mix and match variations as needed for a specific scenario.  As stated in Huawei “The above is only a specific embodiment of the present invention, but the scope of the present invention is not limited thereto, and any person skilled in the art can easily think of changes or substitutions within the technical scope of the present invention. It should be covered by the scope of the present invention. Therefore, the scope of protection of the present invention should be determined by the scope of the claims.”

With regard to Claim 6 Huawei discloses a transmission method for a transmission apparatus that transmits a signal to a plurality of communication apparatuses, the transmission method comprising:	generating a first signal to be transmitted to a first communication apparatus whose relative speed to the transmission apparatus is less than a predetermined threshold, and a second signal to be transmitted to a second communication apparatus whose relative speed  to the transmission apparatus is equal to or greater than the predetermined threshold “The 3rd Generation Partnership Project (3GPP) is recommended to be based on the existing Device to Device (D2D) protocol when studying the Internet of Vehicles. However, the existing D2D protocol is based on the Long Term Evolution (LTE) uplink technology, and the mobile speed that can be supported at 2 GHz does not exceed 200 km/h. However, car networking applications require a maximum movement speed of up to 500 km/h in the intelligent traffic spectrum around 5.9 GHz. The maximum Doppler spread when the vehicle moves is proportional to the vehicle's mobile reliability and the frequency value used in vehicle communication. Therefore, the existing D2D protocol cannot meet the requirements of higher moving speed, especially the higher moving speed at higher frequencies.” );;	and transmitting the first signal using a first frequency domain and the second signal using a second frequency domain in a first period “As another example, the first resource set and the second resource set are different. The first resource set and the second resource set may be adjacent or not adjacent in the frequency domain. As shown in Figure 3(c), the first capital adjacent in the frequency domain The source set and the second resource set, and FIG. 3(d) shows the first resource set and the second resource set that are not adjacent in the frequency domain. Then, at this time, the first transmission resource may be determined from the first resource set, and the second transmission resource may be determined from the second resource set.”  Also “As another example, the first resource set and the second resource set are different. Then, the first transmission resource may be determined from the first resource subset of the first resource set, and the second transmission resource is determined from the second resource subset of the second resource set. Alternatively, the first transmission resource is determined from the first resource set, and the second transmission resource is determined from the second resource subset of the second resource set. Alternatively, the first transmission resource is determined from the first resource subset of the first resource set, and the second transmission resource is determined from the second resource set.”
Reasons to cross embodiments: As these variations are all in the same document it would have been obvious to one of ordinary skill (prior the earliest priority date in this application) in the art to mix and match variations as needed for a specific scenario.  As stated in Huawei “The above is only a specific embodiment of the present invention, but the scope of the present invention is not limited thereto, and any person skilled in the art can easily think of changes or substitutions within the technical scope of the present invention. It should be covered by the scope of the present invention. Therefore, the scope of protection of the present invention should be determined by the scope of the claims.”

Claims  2 and 4-5  are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of “Wireless Telecommunications” by Beale et al US10469197B2 (“Beale”).With regard to Claim 2, while Huawei discloses the transmission apparatus according to claim 1, Huawei does not explicitly state that which is known in the art of telecommunications as taught by Beale.  Belae discloses:  
 wherein the first signal and the second signal include respective different pilot signals (Beale at 13:60-14:7 and 11:65-12:17 where there are many reference signals used for the multiple frequencies.  Reference signal is synonymous with pilot signal.)
regard to Claim 3 The transmission apparatus according to claim 1, wherein the radio transmitter transmits a preamble signal or a midamble signal in a second period before the first period using the first frequency domain and the second frequency domain, the preamble signal or the midamble signal being common to the first communication apparatus and the second communication apparatus. 
Reasons to Combine:
Huawei and Beale are from similar fields of endeavor.  They are both dealing with compensating for D2D communications in a window of an upper and lower threshold of speed.  Reference signals are used to synchronize a wireless communication device to the channel it is on, to differentiate it from inter alia synchronizing to other channels.  It would have been obvious to one of ordinary skill in the art (prior the earliest priority date in this application)  to use this common technique to make sure that a device does not synchronize to the incorrect channel.
With regard to Claim 4 while Huawei discloses the transmission apparatus according to claim 1, Huawei does not explicitly state that which is known in the art of telecommunications as taught by Beale.  Belae discloses:  wherein the transmission apparatus, the first communication apparatus, and the second communication apparatus are included respectively in mobile entities,
Huawei does not explicitly state that which is known in the art of telecommunications as taught by Beale.  Beale discloses:  and a direction of movement of one of the mobile entities including the second  communication apparatus is opposite to a direction of movement of one of the mobile entities including the transmission apparatus ( Beale 6:24-43 and Abstract where Beale states that it is known how LTE systems can fail with opposite direction travel and how to solve that problem).  
Reasons to Combine:
Huawei and Beale are from similar fields of endeavor.  They are both dealing with compensating for D2D communications in a window of an upper and lower threshold of speed.  In general vehicles travel in directions that are multiples of 90 degrees to each other which reflects a standard road layout.  Most roads have bi-directional travel that is situated at 180 degrees to each other.  Therefore it would have been obvious to one of ordinary skill in the art (prior the earliest priority date in this application) who would want to make Huawei work more effectively with the finite number of directional sets (same direction, opposite direction, or 90 degrees to the left or right) to combine Huawei with the directional solutions of Beale. 
With regard to Claim 5 while Huawei discloses the transmission apparatus according to claim 1, transmission apparatus according to claim 4, Huawei does not explicitly state that which is known in the art of telecommunications as taught by Beale.  Beale discloses:  wherein the first signal and the second signal have respective different directivities (6:24-43 and Abstract where Beale states that it is known how LTE systems can fail with opposite direction travel and how to solve that problem).  
Reasons to Combine:
Huawei and Beale are from similar fields of endeavor.  They are both dealing with compensating for D2D communications in a window of an upper and lower threshold of speed.  In general vehicles travel in directions that are multiples of 90 degrees to each other which reflects a standard road layout.  Most roads have bi-directional travel that is situated at 180 degrees to each other.  Therefore it would have been obvious to one of ordinary skill in the art (prior the earliest priority date in this application) who would want to make Huawei work more effectively with the finite number of directional sets (same direction, opposite direction, or 90 degrees to the left or right) to combine Huawei with the directional solutions of Beale. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642